IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,362


EX PARTE JASON BRIAN ALEXANDER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER F-2000-0006-B IN THE 

158TH DISTRICT COURT OF DENTON COUNTY



 Per curiam.


O P I N I O N



	Applicant was convicted of possession of more than four grams of cocaine with intent to
deliver and punishment was assessed at confinement for life.  This conviction was affirmed.  
Alexander v. State, No. 02-01-388-CR, (Tex.App. - Fort Worth, delivered November 21, 2002, 
no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not notify him that the conviction had
been affirmed or what he needed to do to file such a petition.  An affidavit filed by appellate
counsel states that counsel has no record or memory that he sent any notice of the affirmance to
Applicant.  The trial court has recommended that Applicant be granted an opportunity to file an
out-of-time petition for discretionary review.
	Therefore, Applicant is entitled to relief.  Ex parte Wilson, 965 S.W.2d 25 (Tex.Cr.App.
1997).  The proper remedy in a case such as this is to return Applicant to the point at which he
can file a petition for discretionary review.  He may then follow the proper procedures in order
that a meaningful petition for discretionary review may be filed.  For purposes of the Texas Rules
of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals' decision had
been rendered on the day the mandate of this Court issues.  We hold that should Applicant desire
to seek discretionary review, he must take affirmative steps to see that his petition is filed in the
Court of Appeals within thirty days after the mandate of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

DELIVERED: March 22, 2006
DO NOT PUBLISH